DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on October 30, 2019 for the application filed October 30, 2019 which claims priority to a provisional application filed on October 31, 2018. Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  the parenthesis around “fluorescent” and “dye” should be removed in claim 4 and steps (1)(b) and (1)(c) should recite steps (b) and (c) in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are directed towards a system for automatically analyzing blood of a human subject (i.e. a machine) which is a statutory category.  Claims 19-20 are directed towards a method of treating a patient for a condition using the system of claim 1 (i.e. a process) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claim 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in claim 1 is identified as: 
a concentration counter configured to analyze one or more samples, a user interface operatively connected to the concentration counter and configured for entry and display of information, and one or more processors operatively coupled to a memory and configured to execute programmed instructions stored in the memory to carry out a method comprising the steps of:
a. gathering data, from the concentration counter, related to the concentration of a tracer within samples of blood from a human patient; 
b. calculating, by the one or more processors, a blood volume (BV), plasma volume (PV), and red cell volume (RCV) for the patient; 
c. calculating, by the one or more processors, an ideal blood volume (iBV), ideal plasma volume (iPV), and red cell volume (iRCV) for the patient based on patient descriptive data such as height, weight, and gender; 
d. calculating, by the one or more processors, treatment guidance based on the values calculated in steps (b) and (c), using protocol-derived rules stored within the system, and containing quantified patient-specific treatment information; and 
e. displaying, by the one or more processors, at the user interface, the guidance of step (d).
The identified abstract idea falls within the subject matter grouping of mental processes and certain methods of organizing human activity. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by the one or more processors” and “stored within the system”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, but for the “by the one or more processors” and “stored within the system” language, the claims encompasses a person mentally calculating the volumes, ideal volumes and treatment guidance. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The identified abstract idea also falls within the subject matter grouping of mental processes and certain methods of organizing human activity. The identified limitations is a method which allows user to determining treatment guidance based on patient data and calculated values which is a method the managing the actions of person. For example, a physician routinely uses blood volume calculations to guide therapy choices. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements of cohorts, criteria for membership in a study and patients simply link the abstract idea to the field of use of patient population analysis as opposed to other criteria and results, which do not provide meaningful limits on the claim; 
Insignificant extra-solution activity to the judicial exception. The additional limitations of “a. gathering data, from the concentration counter, related to the concentration of a tracer within samples of blood from a human patient” and “e. displaying, by the one or more processors, at the user interface, the guidance of step (d)” do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data and displaying data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “a user interface operatively and configured for entry and display of information, and one or more processors operatively coupled to a memory and configured to execute programmed instructions stored in the memory to carry out a method” and “by the one or more processors” are recited at a high level of generality and are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. The additional limitation of a concentration counter configured to analyze one or more samples which is connected to the user interface and used to gather data is well-understood, routine and conventional blood volume laboratory instrumentation connected to hospital IT systems as evidenced by Condurso, Daxor and Ertl.  Furthermore, evidence that obtaining/gathering data and displaying data are well-understood, routine and conventional insignificant extra-solution activity is provided by MPEP §2106.05. Thus the claims are not patent eligible
Dependent claims 2-20 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 1, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more. The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-5 merely describe how data blood volume data is gathered using well-understood, routine and convention techniques as evidenced by Ertl. Dependent claims 6-9 and 15 merely describe the high-level computer implementation of the guidance which generally links the abstract idea to the particular technological environment of interactive graphical user interfaces, data entry and network systems. Dependent claims 9-10, 15 and 17-18 merely describe the abstract idea of deriving protocols and editing protocols which is a mental process and human activity. Dependent claim 11 introduces a treatment capability connected to the system which is well-understood, routine and conventional as evidenced by Condurso. Dependent claims 12-14 and 19-20 describe the abstract idea of using protocols for delivering treatment and what the treatment may be which is method of organizing human activity. Claims 19-20 include the step of administering generic treatment to treat a condition, which is also an abstract idea under the grouping of methods of organizing human activity. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “or by direct measurement of circulating patient blood”. It is unclear how the counter can measure a concentration of the tracer in the various samples recited in claim 2 when using direct measurement of a circulation patient blood, rendering the claim indefinite.

Clam 5 recites “where another means of measuring blood volume is employed”. It is unclear if the concentration counter recited in claim 1 and the steps in claim 2 are required if the another means is employed, rendering the claim indefinite.

Claim 8 recites the limitation "the screen" in line 1, “the data generated” and “the analyzer” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites “operatively connected to the data generated by the analyzer”. It is unclear how a device is operatively connected to data and data is abstract and non-tangible, rendering the claim indefinite.

Claim 13 recites “where a human operator may pre-approve…” it is unclear if this limitation is required by the claim, rendering the claim indefinite.

Claim 14 recites “(stopping/starting/adjusting dosage)” in step f. The effect of the parenthetical in this recitation is unclear and it is unclear if these actions are required by the claim, rendering the claim indefinite. 

Claim 14 recited “other means” in step f, which is not properly set forth in the specification, rendering the claim indefinite. 

Claim 16 recites the limitation "the patient’s medical records” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Condurso et al. (U.S. Pub. No. 2014/0100868) in view of Daxor (http://www.daxor.com/pdfs/bva100-brochure.pdf).
Regarding claim 1, Condurso disclose a system for automatically analyzing blood of a human subject (Fig. 2 and paragraph [0062].), comprising a device Paragraph [0062], clinical laboratory biochemistry instruments such as blood, urine and tissue sample measurement instruments and systems. Also see fig. 2.), a user interface operatively connected to the Fig. 2 shows the user I/O 235 connected to systems 185, 190 and 195 (i.e. laboratory biochemistry instruments). Also see paragraphs [0064]-[0065] and fig. 16.), and one or more processors operatively coupled to a memory and configured to execute programmed instructions stored in the memory to carry out a method comprising the steps of (Fig. 2 shows CPUs and storage units. Paragraph [0063] discusses the storage units are for storing software. Also see paragraph [0070].):
a. gathering data, from the Paragraph [0141], Samples of the patient's blood, urine and other fluids or tissues may be drawn to evaluate the patient's hematology and renal function. All of this information may be stored in one or more databases resident on the institutions information system or systems, and are accessed and retrieved as needed by the therapy management system of the present invention. Also see paragraph [0062].); 
b. calculating, by the one or more processors, a blood volume (BV)Paragraph [0062], Patient care devices and systems 185, 190 and 195 may comprise… clinical laboratory biochemistry instruments such as blood, urine and tissue sample measurement instruments and systems. Paragraph [0141], Samples of the patient's blood, urine and other fluids or tissues may be drawn to evaluate the patient's hematology. Paragraphs [0130] and [0137], Patient characteristics and patient-specific factors such as blood volume. Fig. 2 shows the blood sample measurement instrument including a CPU.) ; 

d. calculating, by the one or more processors, treatment guidance based on the values calculated in steps (b)Paragraph [0137], Optimal delivery of medication therapy considers the general PK characteristics of each drug as well as patient-specific factors such as age, blood volume and renal clearance which may modify these characteristics. Paragraph [0138], One embodiment of the therapy management system of the present invention employs pharmacokinetic models defined by the institution to provide both initial guidance and continuing feedback to the care giver related to the delivery of medication to a patient. Paragraph [0114], the results of various laboratory tests performed on the patient or the patient's blood… analyze the various patient related data front the laboratory system, vital signs monitoring devices and therapy administration devices and by applying rules and guidelines stored in a rules database to the analyzed information and suggest alternative courses of treatment, or adjustment of current treatment parameters, to achieve a desired result. Also see abstract.); and 
e. displaying, by the one or more processors, at the user interface, the guidance of step (d) (Paragraph [0050], receiving and displaying alerts or recommendations to a care giver. Also see fig. 2 and abstract.).
Condurso does not explicitly disclose that the device configured to analyze one or more samples is a concentration counter which provides data related to the concentration of a tracer within samples of blood, calculating plasma volume (PV), and red cell volume (RCV) for the patient; c. calculating, by the one or more processors, an ideal blood volume (iBV), ideal plasma volume (iPV), and red cell volume (iRCV) for the patient based on patient descriptive data such as height, weight, and gender; or that the treatment guidance is based on the values calculated in steps (b) and (c).
Daxor teaches that it was old and well known in the art of blood volume analysis at the time of the filing to provide a concentration counter which provides data related to the concentration of a tracer within samples of blood (Daxor, pages 4-6 show and discuss a blood volume analyzer in which a tracer is injected into a patient, blood samples are obtained and the analyzer determines the concentration of the tracer in the samples to determine blood volume and outputs corresponding data.); 
b. calculating a blood volume (BV), plasma volume (PV), and red cell volume (RCV) for the patient (Daxor, page 6, Blood Volume Analysis Results); 
c. calculating, by the one or more processors, an ideal blood volume (iBV), ideal plasma volume (iPV), and red cell volume (iRCV) for the patient based on patient descriptive data such as height, weight, and gender (Daxor, page 6, From the patient’s height, weight, and gender the BVA-100 automatically calculates ideal blood volume and Blood Volume Analysis Results); and
that treatment guidance is based on the values calculated in steps (b) and (c) (Daxor, page 3, The Daxor BVA-100 can be used to determine appropriate treatments and track efficacy, diagnose volume abnormalities associated with chronic illnesses or traumatic conditions, and assess risk before surgery. It is used in leading medical centers for diagnosing and treating patients with heart failure, kidney failure, syncope, and to aid in fluid and blood transfusion management in the critical care unit. It also has been used to aid in diagnosis and treatment of polycythemia, hypertension, anemia, chronic fatigue, and for pre-surgical evaluation.) in order to significantly improve medical outcomes (Daxor, page 2).
Therefore, it would have been obvious to one of ordinary skill in the art of blood volume analysis at the time of the invention to modify the laboratory biochemistry instruments and blood volume analysis of Condurso such that the device configured to analyze one or more samples is a concentration counter which provides data related to the concentration of a tracer within samples of blood, calculating plasma volume (PV), and red cell volume (RCV) for the patient; c. calculating, by the one or more processors, an ideal blood volume (iBV), ideal plasma volume (iPV), and red cell volume (iRCV) for the patient based on patient descriptive data such as height, weight, and gender; and such that the treatment guidance is based on the values calculated in steps (b) and (c), as taught by Daxor, in order to significantly improve medical outcomes.

Regarding claim 2, Condurso does not explicitly disclose, but Daxor further teaches that it was old and well known in the art of blood volume analysis at the time of the filing where step (a) comprises: 
i. injecting a tracer into the bloodstream of the human subject (Daxor, page 4, the technologist injects the Volumex radiopharmaceutical tracer into the patient.); 
ii. collecting one or more blood samples from the human subject over a time period after injection (Daxor, page 4, The technologist then draws five blood samples, one every six minutes.); and 
iii. measuring the concentration of the tracer in the various samples (Daxor, page 5, The radioactivity of a small quantity of the patient’s plasma is then compared with that of the same quantity of fluid with a known dilution, the standard. The larger the unknown volume, the more diluted the tracer becomes. The more diluted the sample the greater the total blood volume.) in order to significantly improve medical outcomes (Daxor, page 2).
Therefore, it would have been obvious to one of ordinary skill in the art of blood volume analysis at the time of the invention to further modify the laboratory biochemistry instruments and blood volume analysis of Condurso/Daxor to include the limitations above, as taught by Daxor, in order to significantly improve medical outcomes.

Regarding claim 3, Condurso does not explicitly disclose, but Daxor further teaches that it was old and well known in the art of blood volume analysis at the time of the filing where the tracer is a radioactive isotope, and the counter is a radiation counter equipped with one or more counting wells, with or without a mechanism for moving samples into counting wells (Daxor, page 4, technologist injects the Volumex radiopharmaceutical tracer into the patient. Once the centrifuge separates red blood cells from plasma, 1 cc aliquots of plasma are pipetted into counting tubes. The supplied matching standards and the counting tubes containing plasma are placed into the carousel of the BVA-100.) in order to significantly improve medical outcomes (Daxor, page 2).
Therefore, it would have been obvious to one of ordinary skill in the art of blood volume analysis at the time of the invention to further modify the laboratory biochemistry instruments and blood volume analysis of Condurso/Daxor to include the limitations above, as taught by Daxor, in order to significantly improve medical outcomes.

Regarding claim 6, Condurso as modified by Daxor further discloses where the treatment guidance is presented in textual or flow-chart form (Paragraph [0056], modules for sending alarms, alerts or other information to care giver personnel over a pager network 115, short message service (SMS) text messaging 120, email 125, voice over internet (VoIP) 130 and other modalities, such as a wireless personal digital assistant (PDA), wireless application protocol (WAP) enabled telephone and the like.).

Regarding claim 7, Condurso as modified by Daxor further discloses where the treatment guidance is presented in interactive form, with the user answering questions pertaining to the patient, and the system presenting only guidance pertaining to the patient (Paragraph [0083], The user is prompted to enter, using a touch pad, bar code reader, or any other appropriate means, any missing or incomplete data. Paragraph [0138], the system may request that the care giver enter appropriate patient information into the system to facilitate calculations using a selected PK model. Paragraph [0139], Using the selected PK model, the embodiment of the therapy management system of the present invention may provide recommendations concerning bolus and continuous dose rates needed to achieve the desired level of the drug within the patient's plasm.)

Regarding claim 8, Condurso as modified by Daxor further discloses where the interaction occurs on the screen of a remote computing device, which is operatively connected to the data generated by the analyzer (Paragraph [0064], In a typical embodiment, user interface device 235 is a touch screen for displaying information to a user and allowing a user to input information by touching defined areas of the screen. Alternatively, user interface device 235 could include any means for displaying and inputting information, such as a monitor, a printer, a keyboard, softkeys, a mouse, a track ball and/or a light pen. Data input device 240 is preferably a bar code reader capable of scanning and interpreting data printed in bar coded format. Alternatively, data input device 240 could be any device for entering data into a computer, such as devices for reading magnetic strips, PCMCIA smart cards, radio frequency cards, RFID tags, memory sticks, CDs, DVDs, or any other analog or digital storage media. Other examples of data input device 240 include a voice activation or recognition device or a portable personal digital assistant (PDA), lap top computer or other hand held computing device. Also see figs. 2 and 16.).

Regarding claim 9, Condurso as modified by Daxor further discloses where the protocols in step (d) are derived from one or more published protocols relating to blood volume management (Paragraph [0129], FIG. 9 depicts another embodiment of the therapy management systems of the present invention that combines patient specific information with site-defined rules incorporating pharmacokinetic equations and algorithms to assist care givers by generating a proposed dose, and/or monitoring schedule, based on target therapeutic ranges for a condition being treated. Paragraph [0130], Pharmacokinetic (PK) models permit computation of the theoretical time distribution and concentration (disposition) of an infused drug within various compartments of the body including blood plasma and various “effect site” tissues. Inputs to the PK model typically include the time course of dose (Q), the drug's “parameters” obtained from controlled clinical studies and patient characteristics such as weight, age, gender, blood volume, renal clearance if available. Also see paragraphs [0089] and [0172]. Making guidelines/protocols is available is construed as published and making determinations based on blood volume is construed as related to blood volume management.)

Regarding claim 10, Condurso as modified by Daxor further discloses where the protocols in step (d) are customizable by the user, to include one or more of the following features: a. Alteration of thresholds for consideration of a treatment b. Addition of a treatment option c. Removal of a treatment option d. Alteration of the calculation for the quantity of a treatment, and e. Alteration of the order of treatment options (Paragraph [0163], modifying the institutionally determined rules, protocols, guidelines and models used by the system to monitor the course of therapy administered to the institution's patients to ensure that the rules and protocols reflect the best practices of the institution. Paragraph [0165], modifying the institutionally determined protocols, rules, guidelines, and pharmacokinetic and pharmacodynamic models used by the system in monitoring and analyzing the delivery of therapy within the institution. In view of paragraphs [0112], [0114], [0128], [0130], [0172], modifying the rules, protocols, guidelines and models could include modifying lab test levels for determining treatments, recommended treatments, how doses are calculated, etc.).

Regarding claim 11, Condurso as modified by Daxor further discloses wherein one or more treatment capabilities are connected to the system, such that quantified treatment can be administered to a patient by the system (Paragraph [0053], The communications system 50 also connects the various institutional systems described above with various systems that administer and monitor delivery of medical therapy to patient's in the care giving institution Paragraph [0005], In the administration of medication, focus is typically directed to the following five “rights” or factors: the right patient, the right drug, the right route, the right amount, and the right time. Systems and methods seeking to reduce ADE's and PADE's should take these five rights into consideration.).

Regarding claim 12, Condurso as modified by Daxor further discloses where a human operator must approve a treatment before it is administered to a patient (Paragraph [0086], delivery of the medication to the patient may be started automatically, or by a command from the user.).

Regarding claim 13, Condurso as modified by Daxor further discloses where a human operator may pre-approve a treatment based on the results of a blood volume measurement, such that it is automatically administered to a patient if the measurement-based guidance calls for it (Paragraphs [0137]-[0144] discuss a user initiating a recommended bolus and continues dose based in initial parameters and dynamically adjusting the bolus and dose rates based on laboratory results, which include blood volume. Also see paragraphs [0086] and [0145]-[0146] which discuss automatically starting delivery of a therapy and automatically adjusting planned/approved therapies based on laboratory results.)

Regarding claim 14, Condurso as modified by Daxor further discloses where one of the treatments is one or more of a. addition of saline or saline-equivalent fluids, plasma or other oncotic-support fluids b. removal of fluids via dialysis or ultrafiltration. Paragraph [0067], In one embodiment of the present invention, at least one of functional units 205, 210, 215 and 220 is an infusion pump module such as an intravenous infusion pump for delivering medication or other fluid (i.e. manipulation of a drug and addition of oncotic-support fluids) to a patient. Paragraph [0146], the therapy may be adjusted by the system to provide for the best outcome for the patient. These adjustments may take the form of adjustments to dosing parameters, recommendations for adjustments or changes to the therapy, or notifications or alerts to the care giver that the therapy or some aspect of the therapy needs attention. Also see fig. 7 and paragraph [0140] which show and discuss IVs and addition of sodium nitroprusside.)

Regarding claim 15, Condurso as modified by Daxor further discloses where the protocols in step (d) are customized to include other patient information besides those in steps (1)(b) and (1)(c) (Paragraph [0130], Inputs to the PK model typically include the time course of dose (Q), the drug's “parameters” obtained from controlled clinical studies and patient characteristics such as weight, age, gender, blood volume, renal clearance if available. Paragraph [0137], Optimal delivery of medication therapy considers the general PK characteristics of each drug as well as patient-specific factors such as age, blood volume and renal clearance which may modify these characteristics.).

Regarding claim 16, Condurso as modified by Daxor further discloses where the other patient information is entered by the user manually into the system or is accessed via a network connection to the patient's medical records (Paragraph [0138], Pertinent patient-specific data is retrieved by the system and used to optimize the PK model for this patient. Alternatively, the system may request that the care giver enter appropriate patient information into the system to facilitate calculations using a selected PK model. Also see fig. 1.).

Regarding claim 17, Condurso as modified by Daxor further discloses where the protocols in step (d) are customized to deal with specific patient conditions beyond the scope of simple volume management, but where knowledge of volume influences treatment decisions (Paragraph [0172], Additionally, the guidelines may encompass guidelines for providing drug administration appropriate to a particular patient or to treatment areas having different sets of delivery parameters for similar medications, such as medication administration directed to geriatric, pediatric, and oncology patients. Guidelines may also be included that are directed to particular therapy regimens, such as chemotherapy regimens or regimens for treating chronic infection or pain. Claims 1 and 2, generate, using the PK model, the medication identification, the treatment protocol, and the patient-specific information, at least one of a recommended dosing schedule and a recommended monitoring schedule for administration of the medication to the patient, wherein the patient-specific information comprises at least one of the group of an age, a weight, a gender, a diagnosis, a blood pressure, a result of a blood test, and a result of a urine test.).

Regarding claim 18, Condurso as modified by Daxor further discloses where the condition is one or more of the following conditions: a. Heart Failure b. Syncope c. Critical Care d. Hypertension e. Renal Failure / Dialysis f. Burns g. Sepsis h. Surgical Blood Loss i. Hyponatremia (Paragraph [0140]-[0146], discuss guidelines/protocols to deal with hypertension. Also see Daxor, page 3, which discusses using blood volume analysis to help treat heart failure, kidney failure, syncope, to aid in fluid and blood transfusion management in the critical care unit, polycythemia, hypertension, anemia, chronic fatigue, and for pre-surgical evaluation.).

Regarding claim 19, Condurso as modified by Daxor further discloses a method of treating a patient for a condition, comprising: a. analyzing the blood of the patient with the system of claim 1 to obtain treatment guidance, or receiving treatment guidance based on this analysis; and b. administering treatment to the patient in accordance with the treatment guidance (See rejection of claims 1 and 11-14 above.).

Regarding claim 20, Condurso as modified by Daxor further discloses where the condition is one or more of the following conditions: a. Heart Failure b. Syncope c. Critical Care d. Hypertension e. Renal Failure / Dialysis f. Burns g. Sepsis h. Surgical Blood Loss i. Hyponatremia (See rejection of claim 18 above.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Condurso et al. (U.S. Pub. No. 2014/0100868) in view of Daxor (http://www.daxor.com/pdfs/bva100-brochure.pdf) and Ertl et al. (Techniques used for the determination of blood volume .
Regarding claim 4, Condurso as modified by Daxor does not appear to explicitly disclose, but Ertl teaches that it was old and well known in the art of blood volume measurement at the time of the filing where the tracer is a light-emitting (fluorescent) or light- absorbent (dye), and the counter is capable of measuring light emission or absorption either in multiple samples conveyed to the counter, or by direct measurement of circulating patient blood (Ertl, page 33, Specific Measurement Techniques section, pages 34-35, Evans Blue Dye Dilution Plasma Volume Measurement section and Idocyanine Green Plasma Volume Measurement section discuss that blood volume data is obtained from spectrophotometry or photosensor detection, construed as a concentration counter, by measuring the light-absorption of blood samples taken after injection of a light-absorbent dye.) to utilize a suitable blood volume measurement technique for a given situation (Ertl, pages 35-36, Conclusions section).
Therefore, it would have been obvious to one of ordinary skill in the art of blood volume measurement at the time of the filing to further modify the tracer and concentration counter of Condurso/Daxor such that the tracer is a light-emitting (fluorescent) or light- absorbent (dye), and the counter is capable of measuring light emission or absorption either in multiple samples conveyed to the counter, or by direct measurement of circulating patient blood, as taught by Ertl, in order to utilize a suitable blood volume measurement technique for a given situation. Furthermore, this is a simple substitution of one known blood volume measurement technique for another yielding the predictable results of blood volumes.

Regarding claim 5, Condurso as modified by Daxor does not appear to explicitly disclose, but Ertl teaches that it was old and well known in the art of blood volume measurement at the time of the filing where another means of measuring blood volume is employed, such as the carbon monoxide rebreathing method, or the observation of real-time changes in Hct when changes are made to plasma volume by addition of fluids or by removal of fluids (Ertl, page 33, Specific Measurement Techniques section discusses using various means to measure blood volume, such as CO rebreathing.) to utilize a suitable blood volume measurement technique for a given situation (Ertl, pages 35-36, Conclusions section).
Therefore, it would have been obvious to one of ordinary skill in the art of blood volume measurement at the time of the filing to further modify the tracer and concentration counter of Condurso/Daxor such that the another means of measuring blood volume is employed, such as the carbon monoxide rebreathing method, or the observation of real-time changes in Hct when changes are made to plasma volume by addition of fluids or by removal of fluids, as taught by Ertl, in order to utilize a suitable blood volume measurement technique for a given situation. Furthermore, this is a simple substitution of one known blood volume measurement technique for another yielding the predictable results of blood volumes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686